UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 – September 30, 2012 Item 1.Schedule of Investments. ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2012 (Unaudited) Shares Security Description Value Common Stock - 95.8% Biotechnology - 6.7% Affymax, Inc. (a) $ Ariad Pharmaceuticals, Inc. (a) Infinity Pharmaceuticals, Inc. (a) Isis Pharmaceuticals, Inc. (a) Pharmacyclics, Inc. (a) Business Services - 5.8% CoStar Group, Inc. (a) Innerworkings, Inc. (a) Sourcefire, Inc. (a) Ultimate Software Group, Inc. (a) United Rentals, Inc. (a) WageWorks, Inc. (a) Consumer Discretionary - 22.4% Ancestry.com, Inc. (a) ANN, Inc. (a) Annie's, Inc. (a) BJ's Restaurants, Inc. (a) Buffalo Wild Wings, Inc. (a) Chico's FAS, Inc. Conn's, Inc. (a) Five Below, Inc. (a) Grand Canyon Education, Inc. (a) Greenway Medical Technologies (a) KB Home Lithia Motors, Inc. Lumber Liquidators Holdings, Inc. (a) Natural Grocers by Vitamin Cottage, Inc. (a) Oxford Industries, Inc. Portfolio Recovery Associates, Inc. (a) Ryland Group, Inc. Select Comfort Corp. (a) Smart Balance, Inc. (a) Sonic Corp. (a) Standard Pacific Corp. (a) Tile Shop Holdings, Inc. (a) Tumi Holdings, Inc. (a) Vera Bradley, Inc. (a) Vitamin Shoppe, Inc. (a) Energy - 6.3% Approach Resources, Inc. (a) Bonanza Creek Energy, Inc. (a) Carrizo Oil & Gas, Inc. (a) Comstock Resources, Inc. (a) Kodiak Oil & Gas Corp. (a) Financial Services - 8.0% Altisource Portfolio Solutions SA (a) Bank of the Ozarks, Inc. Cardtronics, Inc. (a) Ellie Mae, Inc. (a) Netspend Holdings, Inc. (a) PrivateBancorp, Inc. Texas Capital Bancshares, Inc. (a) Western Alliance Bancorp. (a) Wright Express Corp. (a) Zillow, Inc. (a) Health-Care - 14.7% Acadia Healthcare Co., Inc. (a) Align Technology, Inc. (a) Amarin Corp PLC, ADR (a) AMN Healthcare Services, Inc. (a) athenahealth, Inc. (a) Bio-Reference Labs, Inc. (a) Cyberonics, Inc. (a) ExamWorks Group, Inc. (a) HeartWare International, Inc. (a) HMS Holdings Corp. (a) LifePoint Hospitals, Inc. (a) Medidata Solutions, Inc. (a) Medivation, Inc. (a) Molina Healthcare, Inc. (a) Natus Medical, Inc. (a) Spectranetics Corp. (a) Vocera Communications, Inc. (a) Wright Medical Group, Inc. (a) Industrials - 9.3% Acuity Brands, Inc. Atlas Air Worldwide Holdings, Inc. (a) Chart Industries, Inc. (a) Gentherm, Inc. (a) Globe Specialty Metals, Inc. H&E Equipment Services, Inc. Headwaters, Inc. (a) IPG Photonics Corp. (a) On Assignment, Inc. (a) Polypore International, Inc. (a) Proto Labs, Inc. (a) Trex Co., Inc. (a) Westport Innovations, Inc. (a) Retail - 3.4% Francesca's Holdings Corp. (a) Mattress Firm Holding Corp. (a) Michael Kors Holdings, Ltd. (a) The Fresh Market, Inc. (a) Software - 3.0% Aspen Technology, Inc. (a) Demandware, Inc. (a) LivePerson, Inc. (a) Technology - 16.2% 3D Systems Corp. (a) Aruba Networks, Inc. (a) BroadSoft, Inc. (a) Cavium, Inc. (a) Cirrus Logic, Inc. (a) CommVault Systems, Inc. (a) Concur Technologies, Inc. (a) Cornerstone OnDemand, Inc. (a) Eloqua, Inc. (a) Fusion-io, Inc. (a) Guidewire Software, Inc. (a) Ixia (a) Mellanox Technologies, Ltd. (a) NetSuite, Inc. (a) Procera Networks, Inc. (a) QLIK Technologies, Inc. (a) SPS Commerce, Inc. (a) Stratasys, Inc. (a) Veeco Instruments, Inc. (a) Total Common Stock (Cost $10,264,121) Total Investments - 95.8% (Cost $10,264,121)* $ Other Assets & Liabilities, Net – 4.2% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no transfers between Level 1 and Level 2 for the period ended September 30, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2012 (Unaudited) Shares Security Description Value Common Stock - 100.4% Australia - 1.3% BHP Billiton, Ltd., ADR $ Belgium - 1.1% Solvay SA, Class A Canada - 1.5% Methanex Corp. Finland - 3.8% Kone Oyj, Class B Konecranes Oyj YIT Oyj France - 4.5% Christian Dior SA Etablissements Maurel et Prom Imerys SA Transgene SA (a) Germany - 8.9% BASF SE Deutsche Telekom AG Hannover Rueckversicherung AG Muenchener Rueckversicherungs AG, Class R Symrise AG Wincor Nixdorf AG Hong Kong - 1.0% Guangdong Investment, Ltd. India - 1.1% Infosys, Ltd., ADR Ireland - 4.8% CRH PLC Greencore Group PLC Smurfit Kappa Group PLC Israel - 1.3% Teva Pharmaceutical Industries, Ltd., ADR Italy - 2.6% Lottomatica Group SpA Trevi Finanziaria Industriale SpA Japan - 7.0% Asahi Group Holdings, Ltd. KDDI Corp. MEIJI Holdings Co., Ltd. Nichirei Corp. Showa Denko KK Norway - 1.5% DNB ASA Republic Of South Korea - 2.3% Samsung Electronics Co., Ltd. South Africa - 1.4% Sasol, Ltd. Sweden - 4.8% Duni AB, Class A Investor AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.4% Novartis AG Thailand - 1.2% Thai Oil PCL United Kingdom - 7.4% Barratt Developments PLC (a) BBA Aviation PLC Bellway PLC Persimmon PLC Taylor Wimpey PLC United States - 41.5% Allete, Inc. Ameris Bancorp (a) Astoria Financial Corp. BNC Bancorp Brookline Bancorp, Inc. Brooks Automation, Inc. Carter's, Inc. (a) Colony Bankcorp, Inc. (a) Forest Laboratories, Inc. (a) Frontier Communications Corp. General Dynamics Corp. H.J. Heinz Co. Hewlett-Packard Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. Marathon Petroleum Corp. Microsoft Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. (a) Southwest Bancorp, Inc. (a) The Chubb Corp. The J.M. Smucker Co. The Western Union Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. Xerox Corp. Total Common Stock (Cost $162,827,945) Principal Security Description Rate Maturity Value Short-Term Investments - 0.1% Certificates of Deposit - 0.1% $ Middlesex Federal Savings Bank % 12/15/12 $ Stoneham Savings Bank 11/24/12 Total Certificates of Deposit (Cost $65,078) Total Short-Term Investments (Cost $65,078) Total Investments - 100.5% (Cost $162,893,023)* $ Other Assets & Liabilities, Net – (0.5)% ) Net Assets – 100.0% $ ADR American Depositary Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Australia $ $ - $ - $ Belgium - - Canada - - Finland - - France - - Germany - - Hong Kong - - India - - Ireland - - Israel - - Italy - - Japan - - Norway - - Republic Of South Korea - - South Africa - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Certificates of Deposit - - Total Investments At Value $ $ $ - $ There were no transfers between Level 1 and Level 2 for the period ended September 30, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. THE BEEHIVE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2012 (Unaudited) Shares Security Description Value Common Stock - 95.5% Consumer Discretionary - 13.7% Comcast Corp., Class A $ Digital Generation, Inc. (a) Imax Corp. (a) Johnson Controls, Inc. Consumer Staples - 3.7% CVS Caremark Corp. Energy - 13.2% Devon Energy Corp. Marathon Oil Corp. Schlumberger, Ltd. The Williams Cos., Inc. Financials - 21.4% ACE, Ltd. Aon PLC CIT Group, Inc. (a) MetLife, Inc. SunTrust Banks, Inc. Health Care Equipment and Services - 4.1% Baxter International, Inc. Industrials - 7.1% Republic Services, Inc. United Parcel Service, Inc., Class B Pharmaceuticals, Biotechnology and Life Sciences - 8.1% Amarin Corp PLC, ADR (a) Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. Software & Services - 21.5% Broadridge Financial Solutions, Inc. Check Point Software Technologies, Ltd. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. The Western Union Co. Technology Hardware & Equipment - 2.7% Apple, Inc. Total Common Stock (Cost $71,369,117) Money Market Funds - 5.2% Fidelity Institutional Cash Money Market Fund, 0.16% (b) (Cost $4,577,924) $ Total Investments - 100.7% (Cost $75,947,041)* $ Other Assets & Liabilities, Net – (0.7)% ) Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of September 30, 2012. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. The Level 2 inputs displayed in this table are Money Market Funds. Refer to the Schedule of Investments for a further breakout of each security by type. There were no transfers between Level 1 and Level 2 for the period ended September 30, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: October 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: October 30, 2012 By: /s/Karen Shaw Karen Shaw, Principal Financial Officer Date: October 30, 2012
